 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January 27,
2006, by and between Vector Group Ltd., a Delaware corporation (together with
its successors and assigns, the “Company”), and Howard M. Lorber (the
“Executive”).
WITNESSETH
     A. WHEREAS, the Executive has served as President and Chief Operating
Officer of the Company pursuant to an Employment Agreement dated as of
January 17, 2001 (the “Prior Employment Agreement”);
     B. WHEREAS, the Board of Directors of the Company (the “Board”) has elected
the Executive to serve as the President and Chief Executive Officer of the
Company effective January 1, 2006; and
     C. WHEREAS, the Company and the Executive desire to amend and restate the
Prior Employment Agreement, effective as of January 1, 2006 (as so amended and
restated, this “Agreement”), to provide for the continued employment of the
Executive by the Company for the period and upon the terms and conditions set
forth herein;
     D. NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Company and the Executive hereby agree as follows:
          1. Employment and Term.
              (a) Effective January 1, 2006, the Company agrees to employ the
Executive, and the Executive accepts employment by the Company, as its President
and Chief Executive Officer upon the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



          (b) Subject to Sections 1(c) and (d) and the provisions for
termination hereinafter provided in Section 6, the term of the Executive’s
employment hereunder shall be from January 1, 2006 (the “Effective Date”)
through and including the day immediately preceding the third anniversary of the
Effective Date (the “Initial Period”).
          (c) On the first anniversary of the Effective Date and on each
subsequent anniversary of such date (each a “Renewal Date”), the term of this
Agreement shall automatically be extended by one additional calendar year (the
“Extension Period”) unless either party shall have provided notice to the other
within the sixty-day period prior to a Renewal Date that such party does not
desire to extend the term of this Agreement, in which case no further extension
of the term of this Agreement shall occur pursuant hereto but all previous
extensions of the term shall continue to be given full force and effect.
          (d) For purposes of this Agreement, subject to the provisions for
termination hereinafter provided in Section 6, the term “Employment Period”
means the Initial Period, if the term of this Agreement has not been extended
pursuant to Section 1(c); otherwise, the period beginning on the Effective Date
and ending with the last day of the most recently arising Extension Period.
Notwithstanding the foregoing, the Employment Period shall terminate on the
applicable date set forth in Section 6 and shall not include any Severance
Period (as hereinafter defined).
     2. Duties.
          (a) Throughout the Employment Period, the Executive shall be the
President and Chief Executive Officer of the Company, reporting directly to the
Board, and shall have all duties and authorities as customarily exercised by an
individual serving in such positions in a company the nature and size of the
Company. The Executive shall at all times comply with

2



--------------------------------------------------------------------------------



 




all written Company policies applicable to him. During the Employment Period,
the Company shall also nominate the Executive for re-election as a member of the
Board.
          (b) Throughout the Employment Period, the Executive shall devote
substantially all his working hours to performing his services to the Company
hereunder, and shall use his reasonable best efforts to perform his duties under
this Agreement fully, diligently and faithfully, and shall use his reasonable
best efforts to promote the interests of the Company and its subsidiaries and
affiliates.
          (c) Anything herein to the contrary notwithstanding, nothing shall
preclude the Executive from (i) serving on the boards of directors of a
reasonable number of other business entities, trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs, (iii) managing his personal and/or family investments and affairs, and
(iv) engaging in any other activities approved by the Board; provided, however,
that such activities do not materially interfere with the proper performance of
his duties and responsibilities specified in Section 2(b).
     3. Compensation.
          As compensation for his services to be performed hereunder and for his
acceptance of the responsibilities described herein, the Company agrees to pay
the Executive, and the Executive agrees to accept, the following compensation
and other benefits:
          (a) Base Salary. During the Employment Period, the Company shall pay
the Executive a salary (the “Base Salary”) at the rate of $2,581,286 per annum,
payable in equal installments at such payment intervals as are the usual custom
of the Company, but not less often than monthly. The Base Salary shall be
increased, as of January 1 of each year commencing January 1, 2007, by a
cost-of-living adjustment determined by reference to the

3



--------------------------------------------------------------------------------



 




Consumer Price Index, All Urban Consumers for New York Northern New Jersey, All
Items (1982 1984 = 100) (the “Index”), or, if publication of the Index is
terminated, any substantially equivalent successor thereto. In addition to the
foregoing, the Board shall periodically review such Base Salary and may increase
(but not decrease) it from time to time, in its sole discretion. After any
increase, “Base Salary” as used in this Agreement shall mean the increased
amount.
          (b) Annual Incentive Compensation. Subject to the approval of the
Company’s Senior Executive Annual Bonus Plan (together with any amendments
thereto, the “Plan”) by the Company’s shareholders at the Company’s 2006 annual
shareholders’ meeting, during the Employment Period, the Executive shall be
entitled to participate in the Plan, including any successor thereto, commencing
with the calendar year ending December 31, 2006, and be eligible to receive an
annual bonus (“Bonus Amount”) based on a target bonus opportunity of 100% of
Base Salary. Bonus payments shall be subject to compliance with performance
goals determined by the Compensation Committee of the Board in accordance with
the Plan, which performance goals shall be consistent with the Executive’s
positions as the President and Chief Executive Officer of the Company.
          (c) Long-Term Incentive Plans. During the Employment Period, the
Executive shall be entitled to participate in the long-term incentive plans of
the Company, including, but not limited to, the Company’s Amended and Restated
1999 Long-Term Incentive Plan (together with any amendments thereto, the
“LTIP”), on a basis consistent with the Executive’s positions as the President
and Chief Executive Officer of the Company.
          (d) Benefit Plans. During the Employment Period and as otherwise
provided herein in Section 6, the Executive shall be entitled to participate in
any and all employee welfare and health benefit plans (including, but not
limited to, life insurance, health

4



--------------------------------------------------------------------------------



 




and medical, dental and disability plans) and other employee benefit plans,
including but not limited to qualified pension plans and the SERP (as defined in
Section 9 hereof), established by the Company from time to time for the general
and overall benefit of the senior executives of the Company on a basis no less
favorable than the basis on which any other senior executive participates (other
than the Executive Chairman with respect to the SERP); provided that nothing
herein contained shall be construed as requiring the Company to establish or
continue any particular benefit plan in discharge of its obligations hereunder.
          (e) Deferred Compensation. Notwithstanding any other provision of this
Employment Agreement, during the Employment Period, the Executive shall have the
right to request to defer the receipt of any portion of his Base Salary or Bonus
Amount by any arrangement that does not result in the imposition of any
additional tax under Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations, rulings and other guidance published thereunder by
the Internal Revenue Service (the “Code”), and the Company shall reasonably
cooperate with the Executive to grant such request, provided that the granting
of such request does not represent inequitable treatment as concerns other
senior employees or executives (in the Company’s sole judgment) and does not
impose additional costs on the Company other than insignificant administrative
costs.
     4. Vacation and Other Benefits.
          During the Employment Period, the Executive shall be entitled to not
less than five (5) weeks of paid vacation each year of his employment hereunder,
as well as to such other employment benefits extended or provided to executives
of comparable status, including, but not limited to, payment or reimbursement of
all reasonable expenses incurred by the Executive in the performance of his
responsibilities and the promotion of the Company’s

5



--------------------------------------------------------------------------------



 




businesses. In all events, during the Employment Period, the Executive shall be
entitled to first-class air travel and lodging, a Company-provided car and
driver, a $7,500 per month allowance for lodging and related business expenses,
cellular phone charges, club memberships and dues at 2 clubs, and travel
expenses of the Executive’s spouse when accompanying him on business related
trips. The Executive shall submit to the Company periodic statements of all
expenses so incurred. Subject to such audits as the Company may deem necessary,
the Company shall reimburse the Executive the full amount of any such expenses
advanced by him promptly in the ordinary course. During the Employment Period,
the Executive shall have access to the use of corporate aircraft in accordance
with the Company’s Corporate Aircraft Policy in effect from time to time.
     5. Executive Covenants.
          Provided that the Company is not in material default to the Executive
on any of its obligations under this Agreement, the Executive agrees as follows:
          (a) Except with the consent of or as directed by the Board or
otherwise in the ordinary course of the business of the Company or any
subsidiary, affiliate or investee in which the Company holds, directly or
indirectly, more than a 20% equity interest (a “Significant Investee”), the
Executive shall keep confidential and not divulge to any other person, during
the Employment Period or thereafter, any business secrets and other confidential
information regarding the Company, its subsidiaries, its affiliates and/or its
Significant Investees, except for information which is or becomes publicly
available or known within the relevant trade or industry other than as a result
of disclosure by the Executive in violation of this Section 5(a). Anything
herein to the contrary notwithstanding, the provisions of this Section 5(a)
shall not apply (i) when disclosure is required by law or by any court,
arbitrator, mediator or

6



--------------------------------------------------------------------------------



 




administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make accessible any
information, (ii) when disclosure is necessary to resolve an issue raised in
good faith in any litigation, arbitration or mediation involving this Agreement
or any other agreement between the Executive and the Company or any of its
subsidiaries, affiliates or Significant Investees, including, but not limited
to, the enforcement of such agreements or (iii) when disclosure is required in
connection with the Executive’s cooperation pursuant to Section 5(f).
          (b) All papers, books and records of every kind and description
relating to the business and affairs of the Company, its subsidiaries,
affiliates or Significant Investees, whether or not prepared by the Executive
are the exclusive property of the Company, and the Executive shall surrender
them to the Company, at any time upon request by the General Counsel of the
Company, during or after the Employment Period. Anything to the contrary
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and Rolodexes, personal files and
phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes and (iv) copies of plans, programs and agreements
relating to his employment, or if applicable, his termination of employment,
with the Company or any of its subsidiaries or affiliates.
          (c) During the Employment Period and during any Severance Period in
which the Executive is eligible to receive severance pursuant to Section 6, the
Executive shall not, without the prior written consent of the Board, participate
as a director, officer, employee, agent, representative, stockholder, or
partner, or have any direct or indirect financial interest as a

7



--------------------------------------------------------------------------------



 




creditor, in any business which directly or indirectly competes with a business
in which the Company, a subsidiary, affiliate or Significant Investee
(collectively, the “Restricted Group”) is engaged both for some period during
the Employment Period and on the day the Executive’s employment is terminated
hereunder (“Competitive Business”); provided, however, that this Section 5(c)
shall not restrict the Executive from holding up to 5% of the publicly traded
securities of any entity which so competes with the Company. Anything to the
contrary notwithstanding, this Section 5(c) shall not prohibit the Executive
from (i) serving on the board of directors of any entity on which he was serving
prior to his termination date and (ii) providing services to a subsidiary,
division or affiliate of a Competitive Business if such subsidiary, division or
affiliate is not itself engaged in a Competitive Business and the Executive does
not provide services to or with respect to the Competitive Business.
          (d) During the Employment Period and during any Severance Period in
which the Executive is eligible to receive severance pursuant to Section 6, the
Executive shall not, without the prior written consent of the Board, either for
his own account or for any person, firm or company (i) solicit any customer of
the Company, its subsidiaries or affiliates (other than with respect to products
and services not provided by any member of the Restricted Group on the date the
Executive’s employment is terminated), or (ii) solicit or endeavor to cause any
employee of any member of the Restricted Group to leave such employment or
induce or attempt to induce any such employee to breach any written employment
agreement with the Company, its subsidiaries or affiliates, provided the
Executive knows (or reasonably should have known) about the provisions of such
agreement.
          (e) Without limiting any other provision of this Agreement, the
Executive hereby agrees to act in a manner consistent with, and to use his
reasonable best efforts

8



--------------------------------------------------------------------------------



 




to cause the Company, its subsidiaries and its affiliates, as appropriate, to
comply with, any obligations known to the Executive and imposed on the Company,
its subsidiaries or affiliates, by law, rule, regulation, ordinance, order,
decree, instrument, agreement, understanding or other restriction of any kind.
          (f) The Executive hereby agrees to provide reasonable cooperation to
the Company, its subsidiaries and affiliates during the Employment Period and,
subject to his other personal and business commitments, any Severance Period in
any litigation between the Company, its subsidiaries or affiliates, and third
parties.
          (g) The parties agree that the Company shall, in addition to other
remedies provided by law, have the right and remedy to have the provisions of
this Section 5 specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any breach or threatened breach by the
Executive of the provisions of this Section 5 will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company. Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Executive.
     6. Termination of Employment Period and Severance.
          (a) Termination by the Company without Cause. Except as provided in
Section 6(d), if for any reason the Company wishes to terminate the Employment
Period and the Executive’s employment hereunder (including by not extending the
term of this Agreement pursuant to Section 1(c)), (i) the Company shall give
notice (the “Termination Notice”) to the Executive stating such intention, (ii)
the Employment Period shall terminate on the date set forth in the Termination
Notice (the “Termination Date”), and (iii) a severance period

9



--------------------------------------------------------------------------------



 



shall commence upon such Termination Date for a period of thirty-six months
(such period, the “Severance Period”). During the Severance Period, the
Executive shall continue to receive the Base Salary under Section 3(a), shall be
entitled to an annual cash bonus pursuant to Section 3(b) (which annual cash
bonus shall be the bonus paid the Executive for the performance period
immediately prior to the year in which the Termination Notice is given but not
greater than 100% of Base Salary) and the Executive and his eligible dependents
shall continue to receive the welfare benefits under Section 3(d) (including any
benefits under the Company’s long-term disability and life insurance plans) of
this Agreement as if the Employment Period continued throughout the Severance
Period; provided that if such plans or programs do not permit the Executive
and/or his eligible dependents continued participation, the Company shall pay
the Executive, quarterly, an amount which after-tax will keep him in the same
economic position as if he and/or his eligible dependents had continued in such
plans and/or programs. In addition, the Executive shall be entitled to
(x) accelerated vesting upon the Termination Date of all outstanding equity
awards, with all outstanding stock options or stock appreciation rights granted
to the Executive on or after the date of this Agreement remaining exercisable
for no less than two years or the remainder of the original term, if shorter,
(y) payment of any earned but unpaid amounts, including bonuses for performance
periods that ended prior to the Termination Date and any unreimbursed business
expenses, with such payment made in accordance with Company practices in effect
on the date of his termination of employment and (z) any other rights, benefits
or entitlements in accordance with this Agreement or any applicable plan,
policy, program, arrangement of, or other agreement with, the Company or any of
its subsidiaries or affiliates.
          (b) Death. If the Executive dies during the Employment Period, the
Employment Period shall automatically terminate and the Severance Period
described in Section

10



--------------------------------------------------------------------------------



 



6(a) hereof shall immediately commence. The Executive’s designated
beneficiary(ies) (or his estate in the absence of any surviving designated
beneficiary) shall be entitled to the rights, benefits and other entitlements as
set forth in Section 6(a) as if the Executive’s employment had been terminated
by the Company without Cause, including, without limitation, the payments and
benefit continuation during the Severance Period as set forth in Section 6(a),
provided that if any benefit plan or program does not permit the Executive’s
eligible dependents to continue to participate in such plan or program, the
Company shall pay the Executive’s eligible dependents, quarterly, an amount
which after-tax will keep them in the same economic position as if they had
continued in such plans and/or programs. If the Executive dies during any
Severance Period during which he is entitled to benefits pursuant to Section 6,
his designated beneficiary(ies) (or his estate in the absence of any surviving
designated beneficiary) shall continue to receive the compensation that the
Executive would have otherwise received during the remainder of the Severance
Period and his designated beneficiary(ies) shall be entitled to continue to
participate in the Company’s medical plans during the remainder of the Severance
Period.
          (c) Disability. If the Executive is deemed to have a Disability (as
hereinafter defined) during the Employment Period, the Company shall be entitled
to terminate the Executive’s employment upon 30 days notice to the Executive. In
the event of such termination, the Executive shall be released from his duties
under Section 2, and the Employment Period shall end and the Severance Period
described in Section 6(a) hereof shall immediately commence upon the expiration
of such 30-day notice period. The Executive’s rights, benefits and other
entitlements during such Severance Period shall be as set forth in Section 6(a)
as if his employment had been terminated by the Company without Cause, and the
Executive shall be entitled to all such compensation and benefits during the
Severance Period

11



--------------------------------------------------------------------------------



 




without any offset or reduction except by such amounts, if any, as are paid to
the Executive in lieu of compensation for services under any applicable
disability or other similar insurance policies of the Company (or by the Company
under any self insurance plan). For purposes of this Employment Agreement,
“Disability” shall mean mental or physical impairment or incapacity rendering
the Executive substantially unable to perform his duties under this Agreement
for more than 180 days out of any 360-day period during the Employment Period. A
determination of Disability shall be made by the Board in its reasonable
discretion after obtaining the advice of a medical doctor mutually selected by
the Company and the Executive. If the parties cannot agree upon a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose.
          (d) Termination by the Company for Cause. The Company, by notice to
the Executive, shall have the right to terminate the Employment Period and the
Executive’s employment hereunder in the event of any of the following (any of
which shall constitute “Cause” for purposes of this Agreement):
               (i) the Executive having been convicted of or entered a plea of
nolo contendere with respect to a criminal offense constituting a felony;
               (ii) the Executive having committed in the performance of his
duties under this Agreement one or more acts or omissions constituting fraud,
dishonesty, or willful injury to the Company which results in a material adverse
effect on the business, financial condition or results of operations of the
Company;
               (iii) the Executive having committed one or more acts
constituting gross neglect or willful misconduct which results in a material
adverse effect on the business, financial condition or results of operations of
the Company;

12



--------------------------------------------------------------------------------



 



               (iv) the Executive having exposed the Company to criminal
liability substantially and knowingly caused by the Executive which results in a
material adverse effect on the business, financial condition or results of
operations of the Company; or
               (v) the Executive having failed, after written warning from the
Board specifying in reasonable detail the breach(es) complained of, to
substantially perform his duties under this Agreement (excluding, however, any
failure to meet any performance targets or to raise capital or any failure as a
result of an approved absence or any mental or physical impairment that could
reasonably be expected to result in a Disability).
         For purposes of the foregoing, no act or failure to act on the part of
the Executive shall be considered “willful” or “knowingly” unless it is done, or
omitted to be done, by the Executive without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any act
or failure to act that is expressly authorized by the Board pursuant to a
resolution duly adopted by the Board, or pursuant to the written advice of
counsel for the Company, shall be conclusively presumed to be done, or omitted
to be done, by the Executive in the best interests of the Company.
Notwithstanding the foregoing, termination by the Company for Cause under
clauses (ii) through (v) shall not be effective until and unless each of the
following provisions shall have been complied with: (a) notice of intention to
terminate for Cause (a “Preliminary Cause Notice”), the giving of which shall
have been authorized by a vote of a majority of the members of the Board then in
office, which shall include a written statement of the particular acts or
circumstances which are the basis for the termination for Cause and shall set
forth a reasonable period (not less than thirty days) to cure (the “Cure
Period”), shall have been given to the Executive by the Board within ninety days
after the Company first learns of the act, failure or event constituting Cause;
(b) the Executive shall not have cured the acts or

13



--------------------------------------------------------------------------------



 



circumstances complained of within the Cure Period; (c) the Board shall have
called an in person meeting of the Board, at which termination of the Executive
is an agenda item, and shall have provided the Executive with not less than
twenty days’ notice thereof (which meeting shall be held after the end of the
Cure Period); (d) the Executive shall have been afforded the opportunity,
accompanied by counsel, to provide written materials to the members of the Board
in advance of such meeting and, if he so desires, to personally address the
members of the Board at such meeting; and (e) the Board shall have provided
within three business days after such meeting, a written notice of termination
for cause, stating that, based upon the evidence it has received and reviewed,
and specifying in reasonable detail the acts and circumstances complained of, it
has voted by a vote of at least a majority of all of the members of the Board
then in office to terminate the Executive for Cause (such a notice, a “Cause
Termination Notice”), which such notice shall be effective on the day of receipt
thereof by the Executive.
         Any termination of employment under this Section 6(d) shall not be
followed by a Severance Period and shall be without damages or liability to the
Company for compensation and other benefits which otherwise would have accrued
to the Executive hereunder after the date of termination, but any unpaid
compensation, benefits and reimbursements accrued through the date of such
termination, including Base Salary and any unpaid bonus amount, shall be paid to
the Executive at the times normally paid by the Company and the Executive shall
be entitled to any other rights, benefits or entitlements in accordance with
this Agreement or any applicable plan, policy, program, arrangement of, or other
agreement with, the Company or any of its subsidiaries or affiliates.
          (e) Voluntary Termination by the Executive. In the event of the
voluntary termination of employment by the Executive, the terms of the last
paragraph of Section

14



--------------------------------------------------------------------------------



 



6(d) shall apply; provided, however, if (A) such voluntary termination occurs as
a result of (and, except for a material diminution of the Executive’s duties and
responsibilities that does not involve the failure to elect or re-elect the
Executive as President and Chief Executive Officer of the Company and as a
member of the Board or the removal of the Executive from any such position), the
Executive has given the Company notice of such event within 120 days of the
Executive learning of such event): (i) a material diminution of the Executive’s
duties and responsibilities provided in Section 2, including, without
limitation, the failure to elect or re-elect the Executive as President and
Chief Executive Officer of the Company and as a member of the Board or the
removal of the Executive from any such position, (ii) a reduction of the
Executive’s Base Salary or target bonus opportunity as a percentage of Base
Salary or any other material breach of any material provision of this Agreement
by the Company, (iii) relocation of the Executive’s office from the New York
City or Miami metropolitan areas, (iv) the change in the Executive’s reporting
relationship from direct reporting to the Board or (v) the failure of a
successor to all or substantially all of the Company’s business and/or assets to
promptly assume and continue the Company’s obligations under this Agreement,
whether contractually or as a matter of law, within 15 days of such transaction
and (B) the Executive gives the Company sixty days’ prior notice of his intent
to voluntarily terminate his employment for any (or all) of the reasons set
forth in Section 6(e)(A)(i), (ii), (iii), (iv) or (v) (which if the 120-day
notice period set forth in clause (A) is applicable, such notice can be given at
any time within such 120-day notice period) and the Company shall not have cured
such breach within such 60-day period, then the Severance Period shall begin at
the end of such 60-day period and the provisions of Section 6(a) shall apply.

15



--------------------------------------------------------------------------------



 



          (f) Termination Following a Change in Control. For purposes of this
Agreement, a “Change in Control” shall occur if or upon the occurrence of:
               (i) Any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”)) acquires “Beneficial Ownership” (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of any securities of the Company
which generally entitles the holder thereof to vote for the election of
directors of the Company (the “Voting Securities”), which, when added to the
Voting Securities then “Beneficially Owned” by such person, would result in such
Person “Beneficially Owning” forty percent (40%) or more of the combined voting
power of the Company’s then outstanding Voting Securities; provided, however,
that for purposes of this paragraph (i), a Person shall not be deemed to have
made an acquisition of Voting Securities if such Person: (a) acquires Voting
Securities as a result of a stock split, stock dividend or other corporate
restructuring in which all stockholders of the class of such Voting Securities
are treated on a pro rata basis; (b) acquires the Voting Securities directly
from the Company; (c) becomes the Beneficial Owner of more than the permitted
percentage of Voting Securities solely as a result of the acquisition of Voting
Securities by the Company, which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
such Person; (d) is the Company or any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a “Controlled Entity”); or (e)
acquires Voting Securities in connection with a “Non-Control Transaction” (as
defined in paragraph (iii) below); or
               (ii) The individuals who, as of January 1, 2006 are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the

16



--------------------------------------------------------------------------------



 



Incumbent Board, provided, however, that if either the election of any new
director or the nomination for election of any new director was approved by a
vote of more than two-thirds of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or
               (iii) Shareholder approval of:
                    (a) A merger, consolidation or reorganization involving the
Company (a “Business Combination”), unless
                         (1) the stockholders of the Company immediately before
the Business Combination, own, directly or indirectly immediately following the
Business Combination, at least fifty-one percent (51%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from the
Business Combination (the “Surviving Corporation”), and
                         (2) the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for the
Business Combination constitute at least a majority of the members of the Board
of Directors of the relevant Surviving Corporation, and
                         (3) no Person (other than the Company, or any
Controlled Entity, a trustee or other fiduciary holding securities under one or
more employee

17



--------------------------------------------------------------------------------



 



benefit plans or arrangements (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation or any Controlled Entity, or any
Person who, immediately prior to the Business Combination, had Beneficial
Ownership of forty percent (40%) or more of the then outstanding Voting
Securities) has Beneficial Ownership of forty percent (40%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities (a transaction described in this subparagraph (a) shall be referred
to as a “Non-Control Transaction”);
                    (b) A complete liquidation or dissolution of the Company; or
                    (c) The sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Controlled Entity).
Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because forty percent (40%) or more of the then outstanding Voting
Securities is Beneficially Owned by (A) a trustee or other fiduciary holding
securities under one or more employee benefit plans or arrangements (or any
trust forming a part thereof) maintained by the Company or any Controlled Entity
or (B) any corporation which, immediately prior to its acquisition of such
interest, is owned directly or indirectly by the stockholders of the Company in
the same proportion as their ownership of stock in the Company, immediately
prior to such acquisition; (y) a Change in Control shall not be deemed to occur
by reason of a testamentary bequest by Bennett S. LeBow to or for the benefit of
his surviving spouse of any or all securities of the Company Beneficially Owned
by him as of the date of death, so long as, following the bequest, the event
referenced in Section 6(f)(ii) shall not have occurred; and (z) if the Executive
ceases to be an employee of the Company and the Executive reasonably
demonstrates that such

18



--------------------------------------------------------------------------------



 




termination (A) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control or (B) otherwise occurred in connection
with, or in anticipation of, a Change in Control which actually occurs, then for
all purposes hereof, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of employment (and the Executive shall be entitled to the payments, benefits and
entitlements provided under Section 6(g) determined as of his termination but
reduced and offset as appropriate to reflect the value of the payments, benefits
and entitlements received by the Executive and his beneficiaries pursuant to
Section 6(a) prior to the date it is determined that Section 6(g) applies. Upon
a Change in Control, the Executive’s outstanding equity awards shall immediately
vest in full, with all outstanding stock options and stock appreciation rights
granted to the Executive on or after the date of this Agreement remaining
exercisable for the remainder of their terms.
          (g) If within two years of a Change in Control, the Executive’s
employment is terminated by the Company without Cause (other than for reason of
death or Disability) or by the Executive for any (or all) of the reasons set
forth in Sections 6(e)(A)(i), (ii), (iii), (iv) or (v), the Company shall pay
the Executive in cash in a lump sum to be paid as soon as practicable following
termination (but in no event later than 30 days following such termination), an
amount equal to 2.99 times the sum of (a) the annual Base Salary of the
Executive and (b) the bonus earned by him (including any amounts deferred) for
the performance period that ended immediately prior to the performance period in
which the date of termination occurs (but not greater than 100% of the
Executive’s Base Salary during such year). The Executive and his eligible
dependents shall also be entitled to continue to participate in all welfare
benefit plans in which they were participating on the date of termination of the
Executive’s employment until the

19



--------------------------------------------------------------------------------



 



earlier of (x) the end of the Employment Period or (y) the date he receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer. In addition, for a thirty six month period after such termination, the
Company shall arrange to provide the Executive and his eligible dependents, at
the Company’s expense, with life, disability, accident, and health and medical
insurance benefits substantially similar to those which the Executive and such
dependents were receiving immediately prior to such termination; but benefits
otherwise receivable by the Executive and his dependents pursuant to this
sentence shall be reduced to the extent comparable benefits are actually
received by him and his dependents during such period following such termination
from a subsequent employer, and any such benefits actually received by the
Executive and his dependents shall be reported to the Company. In addition, the
Executive shall be entitled to (x) accelerated vesting upon the Termination Date
of all outstanding equity awards, with all outstanding stock options or stock
appreciation rights granted to the Executive on or after the date of this
Agreement remaining exercisable for the no less than two years or the remainder
of the original term, if shorter, (y) payment of any earned but unpaid amounts,
including bonuses for performance periods that ended prior to the Termination
Date and any unreimbursed business expenses, with such payment made in
accordance with Company practices in effect on the date of his termination of
employment, and (z) any other rights, benefits or entitlements in accordance
with this Agreement or any applicable plan, policy, program, arrangement of, or
other agreement with, the Company or any of its subsidiaries or affiliates.
There shall be no Severance Period following a termination under this Section
6(g) or any termination pursuant to clause (z) of Section 6(f), and upon such a
termination the Executive shall no longer be bound by the provisions of
Section 5 of this Agreement.

20



--------------------------------------------------------------------------------



 



          (h) Retirement. Any termination of the Executive’s employment pursuant
to Sections 6(a), 6(b), 6(c), 6(e) (to the extent the provisions of Section 6(a)
shall apply), Section 6(f)(z) or Section 6(g) shall be deemed a “Retirement” for
purposes of Section 9 of this Agreement.
          (i) Timing of Payments. Notwithstanding the other provisions of this
Agreement, any payment or other benefit required to be made to or provided to or
with respect to the Executive under this Agreement upon his termination of
employment shall be made or provided promptly after the six month anniversary of
the Executive’s date of termination of employment to the extent necessary to
avoid imposition upon the Executive of any additional tax imposed under
Section 409A of the Code. All payments due and owing for the six month period
shall be paid on the first day following the six month anniversary of the
Executive’s date of termination, with interest at the prime lending rate as
published in The Wall Street Journal and in effect as of the date the payment or
benefit should otherwise have been provided. In addition, if any payment or
benefit permitted or required under this Agreement or otherwise is reasonably
determined by either party to be subject for any reason to a material risk of
additional tax pursuant to Section 409A of the Code, then the parties shall
promptly negotiate in good faith appropriate provisions to avoid such risk
without increasing the cost of this Agreement to the Company or, to the extent
practicable, materially changing the economic value of this Agreement to the
Executive.
     7. Gross Up Payment.
          Notwithstanding anything else to the contrary, in the event it shall
be determined that any payment, distribution, benefit or entitlement made or
provided by the Company (including any of its subsidiaries or affiliates) to or
for the benefit of the Executive

21



--------------------------------------------------------------------------------



 




pursuant to this Agreement or otherwise (a “Base Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or similar excise tax
(excluding, for the sake of clarity, any additional tax imposed under
Section 409A of the Code) that may hereafter be imposed, together with any
interest or penalties are incurred by the Executive with respect to any such
excise tax (any such excise and other similar tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay to the Executive an additional payment (the
“Gross Up Payment”) in an amount such that the net amount retained by him, after
the calculation and deduction of any Excise Tax on the Base Payment and interest
and penalties imposed with respect thereto and any federal, state, and local
income taxes and interest and penalties imposed with respect thereto and Excise
Tax on the Gross Up Payment, shall be equal to the Base Payment. In determining
this amount, the amount of the Gross Up Payment attributable to federal income
taxes shall be reduced by the maximum reduction in federal income taxes that is
obtainable by the Executive on his federal income tax return by the deduction of
the portion of the Gross Up Payment attributable to state and local income
taxes. Additionally, the Gross Up Payment shall be reduced by income or excise
tax withholding payments made by the Company to any federal, state, or local
taxing authority with respect to the Gross Up Payment that were not deducted
from compensation payable to the Executive.
          All determinations required to be made under this Section 7, including
whether and when a Gross Up Payment is required, the amount of such Gross Up
Payment, and the assumptions to be utilized in arriving at such determination,
except as specified above, shall be made by a national accounting firm
reasonably selected by the Board (other than the Company’s independent auditor
or an accounting firm that advised a party (other than the

22



--------------------------------------------------------------------------------



 



Company) with respect to any transaction related to the Change in Control or
serves as the independent auditor for any such party) (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen business days after the receipt of notice from the
Executive that there should be a Gross Up Payment. The determination of tax
liability made by the Accounting Firm shall be subject to review by the
Executive’s tax advisor, and if said tax advisor does not agree with the
determination reached by the Accounting Firm, then the Accounting Firm and said
tax advisor shall jointly designate a nationally recognized public accounting
firm, which shall make the determination. All fees and expenses of the
accountants and tax advisors retained by either the Executive or the Company
shall be borne by the Company. Any Gross Up Payment shall be paid by the Company
to the Executive within five days after the receipt of the determination. Any
determination by a jointly designated public accounting firm shall be binding
upon the Company and the Executive.
          As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination hereunder, it is possible that
Gross Up Payments shall not have been made by the Company that should have been
made consistent with the calculations required to be made hereunder
(“Underpayment”). In the event that the Executive thereafter is required to make
a payment of any Excise Tax, any such Underpayment, together with any interest
and penalties owed by the Executive, shall be promptly paid by the Company to or
for the benefit of the Executive. In the event that the Gross Up Payment exceeds
the amount subsequently determined to be due and the Executive is refunded an
amount of the Gross Up Payment by the Internal Revenue Service, such refund
shall be payable by the Executive to the Company (together with any interest
paid or credited thereon after taxes applicable thereto) within five business
days of its receipt by the Executive.

23



--------------------------------------------------------------------------------



 



     8. No Mitigation of Damages; No Offset.
          In the event the employment of the Executive under this Agreement is
terminated for any reason, the Executive shall not be required to seek other
employment so as to minimize any obligation of the Company to compensate him for
any damages he may suffer by reason of such termination. In addition, the
Company or any of its subsidiaries or affiliates shall not have a right of
offset against any payments, benefits or entitlements due to the Executive under
this Agreement (except to the extent expressly set forth in Section 6(g) hereof)
or otherwise on account of any remuneration the Executive receives from
subsequent employment or on account of any claims the Company or any of its
subsidiaries or affiliates may have against the Executive.
     9. SERP.
          If a termination of the Executive’s employment is deemed a Retirement
for purposes of this Agreement, such termination shall constitute one of the
following events, as appropriate, under the Vector Group Ltd. Supplemental
Retirement Plan (as in effect on the date hereof or as amended or restated if
more favorable to the Executive) (the “SERP”): in the event of a termination
under Section 6(b) hereof, the death of the Executive under Section 4.3 of the
SERP; under Section 6(c) hereof, the Disability of the Executive under
Section 4.2 of the SERP; and under Sections 6(a), 6(e) (to the extent Section
6(a) shall apply), Section 6(f)(z) and 6(g) hereof, the termination of the
Executive without cause under Section 4.4 of the SERP. In the event the
Executive’s employment is terminated under Section 6(d), the Executive shall not
be entitled to any benefit under the SERP if the facts and circumstances upon
which such termination is based would constitute “cause” under Section 4.4 of
the SERP. If such facts and circumstances would not constitute “cause” under
Section 4.4 of the SERP, such termination of the Executive’s employment under
Section 6(d) will be treated as a termination of the Executive

24



--------------------------------------------------------------------------------



 




without cause under Section 4.4 of the SERP. Additionally, with respect to a
termination of employment that is deemed a Retirement hereunder, both the
remaining term of the Employment Period, if any, and the Severance Period shall
be included in calculating the full Years of Participation (as defined under the
SERP) for the purposes of determining the Participation Ratio in Section 1.18 of
the SERP, provided that in the case of a termination pursuant to Section 6(f)(z)
or Section 6(g) the Severance Period shall be deemed to be 36 months; provided,
further, for the avoidance of doubt any Severance Period shall not be taken into
account for the purposes of determining when benefits are payable under the
SERP.
     10. Indemnification.
          (a) The Company agrees that if the Executive is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer,
employee, consultant or agent of the Company or was serving at the request of,
or on behalf of, the Company as a director, officer, member, employee,
consultant or agent of another corporation, limited liability corporation,
partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee, consultant or agent of the Company or other
entity, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation and/or bylaws, or, if greater, by applicable law, against any and
all costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, ERISA excise taxes or
penalties

25



--------------------------------------------------------------------------------



 



and amounts paid or to be paid in settlement and any reasonable costs and fees
incurred in enforcing his rights to indemnification or contribution) incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even though he has ceased to be a director,
officer, member, employee, consultant or agent of the Company or other entity;
provided that a Proceeding shall not include any action, suit or proceeding
related to the trading of Company-issued securities by the Executive (including
actions, suits or proceedings related to insider trading allegations or related
to Section 16 of the Securities Exchange Act of 1934, as amended). The Company
shall advance to the Executive his legal fees and other expenses to be paid by
him in connection with a Proceeding within 20 business days after receipt by the
Company of a written request for such reimbursement and appropriate
documentation associated with such expenses. Such request shall include an
undertaking by the Executive to repay such amounts if, and to the extent,
required to do so by applicable law if it shall ultimately be determined by a
final court adjudication from which there is no right of appeal that the
Executive is not entitled to be indemnified against such costs and expenses;
provided that, to the extent permitted by law, the amount of such obligation to
repay shall be limited to the after-tax amount of any such advance except to the
extent the Executive is able to offset such taxes incurred on the advance by the
tax benefit, if any, attributable to a deduction for repayment.
          (b) The Company agrees to maintain for the Executive a directors’ and
officers’ liability insurance policy not less favorable than any policy that the
Company or any subsidiary or affiliate thereof maintains for its directors and
executive officers in general for a period of at least 6 years following the
termination of the Executive’s employment.

26



--------------------------------------------------------------------------------



 



          (c) This Section 10 establishes contract rights which shall be binding
upon, and shall inure to the benefit of the heirs, executors, personal and legal
representatives, successors and assigns of the Executive. The obligations set
forth in this Section 10 shall survive any termination of this Agreement
(whether such termination is by the Company, the Executive, upon the expiration
of this Agreement, or otherwise). Nothing in this Section 10 shall be construed
as reducing or waiving any right to indemnification, advancement of expenses or
coverage under directors’ and officers’ liability insurance policies, the
Executive has or would otherwise have under the Company’s certificate of
incorporation, by laws, other agreement or under applicable law.
     11. No Conflicting Agreements.
          As of the date of this Agreement, the Executive hereby represents and
warrants to the Company that his entering into this Agreement, and the
obligations and duties undertaken by him hereunder, will not conflict with,
constitute a breach of, or otherwise violate the terms of any other employment
or other written agreement to which he is a party. The Company represents and
warrants that it is a corporation duly organized and existing under the laws of
the State of Delaware and that execution and delivery of this Agreement has been
duly authorized by all necessary corporate action, including approval by the
Company’s Compensation Committee.
     12. Assignment.
          (a) By the Executive. This Agreement and any obligations hereunder
shall not be assigned, pledged, alienated, sold, attached, encumbered or
transferred in any way by the Executive and any attempt to do so shall be void.
Notwithstanding the foregoing, the Executive may transfer his rights and
entitlements to compensation and benefits under this

27



--------------------------------------------------------------------------------



 



Agreement or otherwise pursuant to will, operation of law or in accordance with
any applicable plan, policy, program, arrangement of, or other agreement with,
the Company or any of its subsidiaries or affiliates.
          (b) By the Company. Provided the substance of the Executive’s duties
set forth in Section 2 shall not change, and provided that the Executive’s
compensation as set forth in Section 3 shall not be adversely affected, the
Company may assign or transfer its rights and obligations under this Agreement,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.
          (c) This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of the
Executive) and assigns.
     13. Arbitration.
          (a) At the sole election of the Executive, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration in the City of New York, New York before a panel of three
arbitrators in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then pertaining in the City of New York. In any such
arbitration, one arbitrator shall be selected by each of the parties, and the
third arbitrator shall be selected by the first two arbitrators. The arbitration
award shall be final and binding upon the parties and judgment thereon may be
entered in any court having jurisdiction thereof. The arbitrators shall be
deemed to possess the powers to issue mandatory orders and restraining orders in
connection with such arbitration; provided, however, that nothing in this
Section 13 shall be construed so as to deny the Company the right and power to
seek and

28



--------------------------------------------------------------------------------



 



obtain injunctive relief in a court of equity for any breach or threatened
breach of the Executive of any of his covenants contained in Section 5 hereof.
          (b) All costs, fees and expenses of any arbitration or litigation in
connection with this Agreement, including, without limitation, attorneys’ fees
of the Executive and the Company, shall be borne by, and be the obligation of,
the Company; provided, however, that if the Executive chooses not to arbitrate
pursuant to Section 13(a) above the Company’s obligations under this Section
13(b) shall not exceed $250,000. The obligations of the Company under this
Section 13 shall survive the termination of this Agreement (whether such
termination is by the Company, the Executive, upon the expiration of this
Agreement, or otherwise).
     14. Notices.
          All notices, requests, demands and other communications hereunder must
be in writing and shall be deemed to have been duly given if delivered by hand
or overnight delivery service or mailed within the continental United States by
first class, certified mail, return receipt requested, to the applicable party
and addressed as follows:

  (a)   if to the Company:         Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, Florida 33131
Attn: General Counsel
    (b)   if to the Executive:

                        Most recent home address as indicated in the Company’s
records.
         Addresses may be changed by notice in writing signed by the addressee
in accordance with this Section 14.

29



--------------------------------------------------------------------------------



 



     15. Miscellaneous.
          (a) If any provision of this Agreement shall, for any reason, be
adjudicated by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not effect, impair or invalidate the
remainder of this Agreement but shall be confined in its operation to the
jurisdiction in which made and to the provisions of this Agreement directly
involved in the controversy in which such judgment shall have been rendered.
          (b) No course of dealing and no delay on the part of any party hereto
in exercising any right, power or remedy under or relating to this Agreement
shall operate as a waiver thereof or otherwise prejudice such party’s rights,
power and remedies. No single or partial exercise of any rights, powers or
remedies under or relating to this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
          (c) This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
          (d) All payments required to be made to the Executive by the Company
hereunder shall be subject to any applicable withholding under any applicable
Federal, state, or local tax laws. Any such withholding shall be based upon the
most recent form W-4 filed by the Executive with the Company, and the Executive
may from time to time revise such filing.
          (e) This Agreement embodies the entire understanding, and supersedes
all other oral or written agreements or understandings, between the parties
regarding the subject matter hereof, including, without limitation, the
Employment Agreement dated as of June 1,

30



--------------------------------------------------------------------------------



 



1995, as thereafter amended, between the Executive and New Valley Corporation,
but excluding, to the extent not expressly modified by the provisions of this
Agreement, the SERP and any outstanding equity award agreements and the letter
agreement between the Executive and the Company dated April 13, 2005. No change,
alteration or modification hereof may be made except in writing signed by both
parties hereto. Any waiver to be effective must be in writing, specifically
referencing the provision of this Agreement being waived and signed by the party
against whom enforcement is being sought. Except as otherwise expressly provided
herein, there are no other restrictions or limitations on the Executive’s
activities following termination of employment. In the event of any
inconsistency between this Agreement and any plan, policy, program or
arrangement of, or any other agreement with, the Company or any of its
subsidiaries or affiliates, the provision most favorable to the Executive shall
govern. The headings in this Agreement are for convenience of reference only and
shall not be considered part of this Agreement or limit or otherwise affect the
meaning hereof. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
state of New York (disregarding any choice of law rules which might look to the
laws of any other jurisdiction).
          (f) Except as otherwise expressly set forth in this Agreement, upon
the termination or expiration of the Employment Period, the respective rights
and obligations of the parties shall survive such termination or expiration to
the extent necessary to carry out the intentions of the parties as embodied
under this Agreement. This Agreement shall continue in effect until there are no
further rights or obligations of the parties outstanding hereunder and shall not
be terminated by either party without the express prior written consent of the
both parties.

31



--------------------------------------------------------------------------------



 



          (g) Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in, or entitlements under, any benefit,
bonus, incentive or other plan or program of the Company or any of its
subsidiaries or affiliates and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreement with the Company or its subsidiaries or affiliates, provided
that in no event shall the Executive be entitled to duplication of benefits or
payments on a benefit-by-benefit or payment-by-payment basis.
          (h) The Company shall promptly pay directly the law firm representing
the Executive for the expenses and fees incurred by the Executive in connection
with the negotiation and execution of this Agreement, subject to a limit of
$35,000.

32



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

                      VECTOR GROUP LTD.
 
           
/s/ Howard M. Lorber
      By:   /s/ Richard J. Lampen
 
           
HOWARD M. LORBER
          Richard J. Lampen
Executive Vice President
 
                    WITNESS
 
                    /s/ Robert J. Eide                   Robert J. Eide

33